DETAILED ACTION
	Claims 1-20 are currently pending in the instant application.  Claims 1-9, 11-13, and 15 are rejected.  Claims 14, and 16-20 are withdrawn from consideration as being for non-elected subject matter.  Claim 10 is objected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and the species: 
    PNG
    media_image1.png
    137
    250
    media_image1.png
    Greyscale
  in the reply filed on 10 March 2022 has been previously acknowledged.
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 8-10 which appear allowable over the prior art and further to the compounds 
    PNG
    media_image2.png
    203
    459
    media_image2.png
    Greyscale
; 
    PNG
    media_image3.png
    143
    367
    media_image3.png
    Greyscale
; 
    PNG
    media_image4.png
    158
    292
    media_image4.png
    Greyscale
; and 
    PNG
    media_image5.png
    158
    292
    media_image5.png
    Greyscale
which are not allowable 
Claims 1-13 and 15 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 1 August 2022 have been fully considered and entered into the instant application.
In regards to the 35 USC 112 rejection of claims 1-3, 5-7, 12 and 15 as being indefinite, applicant has removed most instances of “when present”.  However, claim 1 and 15 still include “when present” in the definition of R23a and R23b.  Claim 6 still includes “when present” in regards to Ar2.  Therefore, the rejection is made against claims 1, 2, 4-9 and 15 as claims 1, 6, and 15 still include the language “when present”.
Applicant’s amendment has overcome the 35 USC 112 rejection of claims 8-11 and 13 as these claims have been amended to depend from claim 7 or 12 instead of claim 0.
The 35 USC 102 rejection of claim(s) 1, 2, 5, 6, 7, 8, 9 and 15 as being anticipated by WO 03/062215 is overcome as -NR23aR23b has been deleted from the variable R2.
The 35 USC 102 rejection of claim(s) 1, 2, 5, 6, 7, 8, 9, and 15 as being anticipated by Registry No. 324775-74-8 is overcome by the amendment which requires R2 to be present.
The 35 USC 102 rejection of claim(s) 1, 2, 3, 5, 6, 12, 13, and 15 as being anticipated by Registry No. 303150-09-6 is overcome by the amendment which requires R3 to be present.
Claim Objections
Claim 10 is objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1, 6, and 15 have instances of “when present” when defining variables on the formula 
    PNG
    media_image6.png
    131
    358
    media_image6.png
    Greyscale
.  It is unclear whether the “when present” is referring to a specific formula being used, i.e.:
“wherein Ar2, when present” necessarily means that 
    PNG
    media_image7.png
    135
    183
    media_image7.png
    Greyscale
is the formula being utilized as formula 
    PNG
    media_image8.png
    141
    185
    media_image8.png
    Greyscale
does not have an Ar2 variable
Or “when present” is referring to the variable having the option of not being present along in addition to the other definitions provided for a variable, i.e.:
“wherein Ar2, when present” can indicate that Ar2 on formula 
    PNG
    media_image7.png
    135
    183
    media_image7.png
    Greyscale
may be absent.  
Looking at the specification, the examiner finds compounds such as 
    PNG
    media_image9.png
    142
    171
    media_image9.png
    Greyscale
, page 4, which seem to fall within R2 not having to be present on formula 
    PNG
    media_image7.png
    135
    183
    media_image7.png
    Greyscale
 , however this compound is not said to be within formula 
    PNG
    media_image7.png
    135
    183
    media_image7.png
    Greyscale
.  Additionally, see claim 11, compound 
    PNG
    media_image10.png
    158
    228
    media_image10.png
    Greyscale
 which seems to have R3 absent, however, claim 11 is fails to limit parent claim 7.  Specifically, therefore the “when present’ renders the claims indefinite.  If variables defined with “when present” must be present on the formula claimed, it is suggested that “when present” be deleted from the claims.  For prior art purposes, the “when present” is being understood to indicate that the variable stated to be “when present” can be considered absent in any formula claimed.  Instant claims 1 and 15 include “when present” when discussing variables R23a and R23b.  Instant claim 6 includes “when present” when discussing Ar2.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 6 states that “Ar2, when present, is monocyclic aryl substituted with 0 additional groups.”  This statement fails to further limit claim 1 from which claim 6 depends as Ar2 is present on the formula 
    PNG
    media_image11.png
    120
    147
    media_image11.png
    Greyscale
and is not optional as indicated in claim 6 by “when present”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 11 is dependent upon claim 7 which claims the formula 
    PNG
    media_image12.png
    132
    164
    media_image12.png
    Greyscale
which requires a fluorine atom.  However, claim 11 includes compounds, such as 
    PNG
    media_image13.png
    141
    188
    media_image13.png
    Greyscale
, which does not include a fluorine atom.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1797019-23-8.
Registry No. 1797019-23-8 is the formula 
    PNG
    media_image14.png
    210
    468
    media_image14.png
    Greyscale
.  This compound corresponds to the formula as claimed, for example, wherein the formula is 
    PNG
    media_image15.png
    135
    128
    media_image15.png
    Greyscale
wherein Ar1 is monocyclic aryl substituted with 0 additional substituents; R1 is H; Ar2 is pyridinyl; and R2 is CO2R21 wherein R21 is H.  In regards to claim 4, as the compound reads on the formula 
    PNG
    media_image15.png
    135
    128
    media_image15.png
    Greyscale
the limitation of R3 as methyl does not negate the rejection as R3 is not on the formula 
    PNG
    media_image15.png
    135
    128
    media_image15.png
    Greyscale
.  For claim 15, the registry number is provided with solubility data in unbuffered water.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 7, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,088,806.
US Patent No. 8,088,806 discloses the compound 426 on columns 255-256 which is:

    PNG
    media_image16.png
    167
    764
    media_image16.png
    Greyscale
.  This compound corresponds to the formula 
    PNG
    media_image17.png
    128
    131
    media_image17.png
    Greyscale
, for example, wherein Ar1 is monocyclic aryl substituted with 1 additional group, C1-4 alkoxy, (the difference being the prior art as a C5 alkoxy); R1 is hydrogen; Ar2 is monocyclic aryl and R2 is CO2R21 wherein R21 is hydrogen.  This compound corresponds to the formula 
    PNG
    media_image18.png
    124
    156
    media_image18.png
    Greyscale
, for example, wherein R3 is halogen; Ar1 is monocyclic aryl substituted with 1 additional group, C1-4 alkoxy, (the difference being the prior art as a C5 alkoxy); R1 is hydrogen; and Ar3 is monocyclic aryl.  Therefore, the difference is one of homology.  The ‘806 patent provides activity for the compound 426 on columns 255-256.  Additionally, column 17 provides that at least one R1 is selected from variables including 
    PNG
    media_image19.png
    40
    125
    media_image19.png
    Greyscale
 and 
    PNG
    media_image20.png
    66
    121
    media_image20.png
    Greyscale
.  Pharmaceutical compositions are provided on column 3 for the treatment of hepatitis C virus.  Therefore, the difference is one of homology.  To those skilled in chemical art, one homologue is not such an advance over adjacent member of series as requires invention because chemists knowing properties of one member of series would in general know what to expect in adjacent members.  In re Henze, 85 USPQ 261 (1950).  The instant claimed compounds would have been obvious because one skilled in the art would have been motivated to prepare homologs of the compounds taught in the reference with the expectation of obtaining compounds which could be used in the treatment of hepatitis C virus.  Therefore, the instant claimed compounds would have been suggested to one skilled in the art.  Additionally, please see MPEP 2144.09, Compounds which are homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  In regards to claim 4, please note that the formula can still be 
    PNG
    media_image17.png
    128
    131
    media_image17.png
    Greyscale
.  In regards to claim 6, please note that the formula can still be 
    PNG
    media_image18.png
    124
    156
    media_image18.png
    Greyscale
wherein Ar3 is monocyclic aryl.
	
Claim(s) 1-6, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107625766.  
CN107625766 discloses preferred compounds in Table A.   The abstract provides compounds used for treatment of antibiotic resistant bacteria.  Page 1 provides the compound 
    PNG
    media_image21.png
    91
    241
    media_image21.png
    Greyscale
.  Pages 1 and 2 provide X as H or alkyl.  Page 2 provides Y as COOR’.  Page 2 provides R’ as H.  Page 3 provides the formula 
    PNG
    media_image22.png
    94
    227
    media_image22.png
    Greyscale
 wherein Y can be in the meta position or ortho position.  One specific compound disclosed in Table A is the compound 
    PNG
    media_image23.png
    172
    264
    media_image23.png
    Greyscale
, compound I-74 on page 14.  The difference between the prior art and the claims at issue is one of H versus methyl, or positional isomerism.  Compare compounds of the instant claims:


    PNG
    media_image4.png
    158
    292
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    158
    292
    media_image5.png
    Greyscale
.  See instant claim 11, compound 
    PNG
    media_image24.png
    142
    210
    media_image24.png
    Greyscale
.  The prior art compound corresponds to the instant claims 1, 2, 3 (please note the formula of claim 3 can still be 
    PNG
    media_image25.png
    150
    145
    media_image25.png
    Greyscale
), 4, 5, 6 (please note the formula of claim 6 can still be 
    PNG
    media_image25.png
    150
    145
    media_image25.png
    Greyscale
), 12, 13, and 15 wherein the formula is formula
    PNG
    media_image25.png
    150
    145
    media_image25.png
    Greyscale
wherein,Ar1 is monocyclic aryl; R1 is hydrogen; and Ar3 is monocyclic aryl.  The difference being R3 of the instant claims must be halogen and C1-C4 alkyl whereas the prior art has hydrogen.  However, it is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity (ie., antibacterial activity).  In regards to claim 11, the prior art compound is a positional isomer of the compound 
    PNG
    media_image24.png
    142
    210
    media_image24.png
    Greyscale
.  However, nothing unobvious is seen in substituting the known claimed isomer for the structurally similar isomer, as taught by the prior art reference, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					3 November 2022		
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600